Citation Nr: 1607298	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1. Entitlement to service connection for residuals of traumatic brain injury, to include the issue of whether incurred in the line of duty.

2. Entitlement to service connection for right distal radius fracture (to include right wrist condition), to include the issue of whether incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served in the Army National Guard (ARNG) from April to October 2006, and from January 2008 to January 2009 which included an eight-month period of active duty.  He had subsequent inactive duty for training (INACDUTRA).  

This case is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran's November 2015 formal claim for nonservice-connected pension is referred for adjudication by the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's in-service fall injuries were primarily due to his acute alcohol intoxication, which must be recognized as willful misconduct and by law does not permit a finding of service connection.


CONCLUSION OF LAW

The traumatic brain injury and right distal radius fracture related to the accidental fall injury of March 2009 were not officially incurred in the line of duty.                      38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;           and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice.  VA's duty to assist has been fulfilled, though the claim generally can be decided on the existing evidence.  Further development is not required, particularly given the primarily legal and less factually determined issue of whether there was willful misconduct. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is sufficient basis to issue a decision.  

VA compensation is not reserved for disability incurred or worsened due to substance abuse.  Rather, this constitutes willful misconduct.  See U.S.C.A. § 105;                38 C.F.R. § 3.301.  See also VAOPGCPREC 7-99 (June 9, 1999).

Willful misconduct is defined by regulation as to mean an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  Willful misconduct involves deliberate or intentional wrong with knowledge of or wanton or reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n)(1) .

Under 38 C.F.R. § 3.301(d), an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty             (as willful misconduct) if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  "Alcohol abuse" means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. 

The facts not in dispute in this case are that sometime on the evening of March 22, 2009, during a period of INACDUTRA, the Veteran very unfortunately sustained extensive injury when he fell off a two-story balcony or landing.  He acknowledges having drank significant amounts of alcohol that evening.  Subsequent blood alcohol levels were upwards of .25, well within the range of serious intoxication.  The Veteran after immediate hospitalization, a near 10-day coma, and extensive rehabilitation, made a strong recovery, but has substantiating medical evidence of a continuing TBI and residuals of right wrist fracture.  The Veteran's own recollection of injury is diminished.  

Looking at how military authorities handled this case, a formal Line of Duty determination was made finding that the Veteran was under the influence of alcohol at the time of the incident, and as such, the claim was not incurred in the line of duty.  The report reads that "After drinking for several hours the Soldier got in an altercation with another Solider.  The Soldier was restrained for a brief period.  After the Solder was released the Soldier ran out the door of the second floor and jumpted from [the] second story fire escape.  The Soldier landed head first.                The incident took place at Fort Custer Training Site."  Elsewhere in the report it is stated that the Veteran had initially become intoxicated to the point where a fellow soldier had to escort him to the barracks, and when he fell out of his bunk became combative when confronted with his actions and then ran towards the fire escape stairwell.

Reviewing these facts, and not finding any obvious discrepancy or problematic oversight in the official Line of Duty report, it does appear that alcohol abuse was the primary cause of the Veteran's in-service fall injuries.  The willful misconduct provisions appear to clearly fit this scenario.  These same provisions are binding on the Board, and there is no discretion to consider much less award service connection on the merits due to confirmed willful misconduct.  Though there is reference to  the Veteran having had anxiety symptoms and difficulty making decisions before the March 2009 incident, at no point has the Veteran argued or any evidence otherwise suggested that he made a suicidal gesture, due to perhaps to diagnosable mental disorder.  Alcohol intoxication stands out as the causative factor.

The Veteran contends otherwise, which must be thoroughly considered.  He states that the chain of events was all started when a superior officer purchased large supplies of alcoholic beverages for the entire unit to celebrate a change in unit command personnel.  According to the Veteran, he and everyone around him were drinking several alcoholic beverages, and to prove it, the Veteran does provide a corroborating statement from a fellow unit member which attests to the same.               The Veteran maintains steadfastly that the unit commander was the responsible party, encouraging rampant alcohol abuse by purchasing massive quantities of beverages for unit; and but for that action, he would not have been injured.  The Veteran further alleges that two persons at the party were threatening him and chased him at one point, which may have led to the injurious fall.

In light of the circumstances of this case, and even sympathetic to the fact that the Veteran sustained severe and alleged ongoing injury, the Board cannot find other than that this case qualifies as willful misconduct.  The Board assumes for argument's sake that alcohol was purchased for an event that was intended for the whole unit.  Next, the assumption is made that this was against some official military directive, policy or procedure.  Indeed, it may have been, and whether it was is beyond the scope of the limited information available.  But even so, turning to the definition outlined in section 3.1(n), there was such excessive alcoholic consumption that it the Veteran took the next step and more or less, became the agent here.  There may have been contributory negligence, from his unit, either in planning the party, or those whom the Veteran states, "chased him" at one point.  Most significantly, though, there is no recognized exception for contributory negligence for determining willful misconduct.  Arguably, it is a case by case basis.  In this situation, the Veteran was not under the legal drinking age here.  He was not in any way coerced to drink to excess.  There is no clear testimony that he was injured trying to save himself from physical confrontation or assault. 

This case falls into a scenario with some debatable areas, but intoxication was the primary cause of injury here, and the standard for willful misconduct is met.            The preponderance of the evidence is unfavorable, and the claim is being denied for disability not incurred in line of duty.






ORDER

The appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


